DETAILED ACTION

Primary Examiner acknowledges Claims 1, 3-7, 9-12, 14, and 15 are pending in this application, with Claims 1, 3-7, 9-12, 14, and 15 having been currently amended, and Claims 2, 8, and 13 having been cancelled by preliminary amendment on May 30, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 12 recites the limitation “means for removably engaging an inlet of a pressure generator  and receiving a two-sided disc particulate filter, the means for engaging and receiving forming an orifice configured to conduct gas that has passed through the filter to the pressure generator inlet” (Lines 3-6) and “wherein the means 
Upon a review of the original specification as filed, Applicant has not provided a clear and unmistakable disclosure of the explicit structure which performs the function of the aforementioned “means”.  Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nevertheless, as this recitation appears to be a bona fide attempt to invoke 112(6), Primary Examiner will yield this invocation with the broadest reasonable interpretation consistent with the specification.  
For purposes of this rejection, Primary Examiner will presume the scope of the aforementioned “means” to include a generic releasable connection upon which component elements maybe removed from one another. By convention, releasable connections include friction fitments, interference fitments, snap-click locks, threads, lugs/detents, and others.  Although Applicant explicitly discloses examples of various types of coupling features “grooves, slots, depressions, orifices, clamps, surface shapes, ramped locking features, compression locking features, and/or other features (this list and the illustration in FIG. 2 is not intended to be limiting)”  (Para 0026) as there is no clear and unmistakable disclosure to the corresponding 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Specifically, Claim 12 recites the limitation “means for supporting the filter, the means for supporting coupled to the body at or near the orifice, the means for supporting configured to extend from the means for engaging and receiving toward the filter to support the filter, the means for supporting configured to resist collapse of the filter into the orifice caused by gas flowing through the filter to the pressure generator inlet” (Lines 7-11) and “the means for supporting includes a protrusion that extends from the second side of the means for engaging and receiving through the first side of the filter and resists collapse of the filter by engaging a second opposite side of the filter” (Lines 16-18) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nevertheless, as this recitation appears to be a bona fide attempt to invoke 112(6), Primary Examiner will yield this invocation with the broadest reasonable interpretation consistent with the specification.  
For purposes of this rejection, Primary Examiner will presume the scope of the aforementioned “means” to include a generic protrusion as references in Claim 12, Lines 16-18, wherein the protrusion extends from a first side of the filter to the opposite side of the filter.  Primary Examiner notes this invocation does not yield the explicit “protrusion” structure as disclosed in Para 0053 with the “three arcuate members and/or other components”. This presumption is verified by Applicant’s recitation of Claim 15 to explicitly recite the features of the “three arcuate members”.  Thus, it appears Applicant’s intention of this means invocation is solely to represent the construction of a protrusion which extends from one side of the filter to the opposite side of the filter.  Consequently, Applicant is entitled to a generic protrusion which extends from one side of the filter to the opposite side of the filter appears to meet the claim limitations until correction of this indefinite nature of this claim - as provided in the following paragraph.  Dependent Claims 14 and 15 incorporate the indefinite subject matter from which they depend.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 11, 12, and 15 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nordstrom (3,339,533).
As to Claims 1, 7, and 12, Nordstrom discloses a pressure generator inlet apparatus (Figure 1 and Figure 5), the apparatus comprising: a body (the combination of A and C, “The casing A comprises a side wall 1 of substantially cylindrical shape, and a bottom wall 2 of the substantially truncated conical shape, the central part of which is provided with an air outlet member 3” Column 2, Lines 15-20; “a partition C mounted in the casing and spaced from the bottom wall thereof” Column 2, Lines 5-10, wherein “The casing A…is formed to provide a peripheral ledge 6 and a throat portion 7 to which partition C is affixed.” Column 2, Lines 40-45) configured to removably engage an inlet (via 23 - through 3, best seen Figures 1 and 3, “a central tube 23 providing a means of connecting the filter assembly to the carburetor or with the air intake thereof” Column 3, Lines 15-20) of a pressure generator (“carburetor or with the air intake thereof”) and receive a two sided disk particulate filter (D, “The filter element D consists of a disc 13 of pleated cloth or similar material impregnated with an appropriate dust central opening 30 defined by an annular lip 8 surrounding the air outlet member 3 in the bottom of the casing and defining with the bottom wall of the casing a first chamber 10 in which incoming air is rotated and centrifuged.” Column 2, Lines 40-50) configured to conduct gas that has passed through the filter (D) to the pressure generator inlet (via 23 - through 3, best seen Figures 1 and 3); a support (5 with 5a as well as 12 with 12a, “the bottom wall 2 of the casing A has been provided with a plurality of elongated louvered apertures 5, each provided with vanes or flanges 5a, and defining air inlet passages, all of which are slanted in the same direction…The louvered openings 5 are arranged, preferably, in three groups spaced from each other and disposed in a substantially tangential direction relative to the central air outlet member 3”. Column 2, Lines 25-35; “The partition C is provided with a plurality of narrow radial louvered openings 12, the longitudinal edges of which are shaped with corresponding vanes or flanges 12a, all of said flanges being inclined in the same direction but opposite to that of flanges 5a of openings 5 provided in the bottom of the casing” Column 2, Lines 55-65) coupled to the body (A) near or at the orifice (30), the support (5 with 5a as well as 12 with 12a) configured to extend from the body (A) toward the filter (D) and support (best seen Figures 1 and 3, wherein 12 appears to engage the filter D) the filter the filter (D), the support (5 with 5a as well as 12 with 12a) configured to resist collapse of the filter (via the construction of 12 to hold the filter D) into the orifice (30) caused by gas flowing through the filter (D) to the pressure generator inlet (via 23 - through 3); wherein the body (the combination of A and C) is configured to couple with the inlet (via 23 - through 3) on a first side of the body (regions best seen in Figures 1 and 3, where A - reference character 1 meets C) and 
As to Claims 5, 11, and 15, Nordstrom discloses the protrusion (as best shown in Figure 1, the collaboration of C as engaged with A- reference character 2, bounds the central orifice 30 and holes the filter D in place with resilient member E - Figure 3. This interconnected nature of the elements of the pressure generator inlet apparatus supports the placement and orientation of the filter D to prevent collapse of the filter D) associate with the support (5 with 5a as well as 12 with 12a) comprises three arcuate members (defined by the series of “three groups spaced from each other and disposed in a substantially tangential direction relative to the central air outlet member 3”), an individual arcuate member having one end coupled to an edge of the 
As to Claim 6, Nordstrom discloses the inlet orifice (30) has a circular cross-section with a central axis (best seen Figures 1 and 3), and wherein the opposite ends of the arcuate members (defined by the series of “three groups spaced from each other and disposed in a substantially tangential direction relative to the central air outlet member 3”) are coupled in the protruding (as best shown in Figure 1, the collaboration of C as engaged with A- reference character 2, bounds the central orifice 30 and holes the filter D in place with resilient member E - Figure 3. This interconnected nature of the elements of the pressure generator inlet apparatus supports the placement and orientation of the filter D to prevent collapse of the filter D) position at a location that corresponds to the central axis of the circular inlet orifice (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, 10, and 14 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Nordstrom (3,339,533) in view of Hopkins et al. (3,686,837). 
As to Claims 3, 9, and 14, Nordstrom discloses a pressure generator inlet apparatus having a two sided disk particulate filter (D, “The filter element D consists of a disc 13 of pleated cloth or similar material impregnated with an appropriate dust collecting composition to enhance its filtering characteristics.” Column 2, Lines 65-70); yet does not expressly disclose the construction of this filter to be “a pancake filter”. 
Hopkins teaches a similar pressure generator inlet apparatus constructed with a two sided disk which is stated to be a “pancake” for applications with air filtration of engines.  Specifically, Hopkins teaches “The dual media is of an annular pancake shape, preferably circular, and comprises a homogeneous depth media of randomly oriented, controlled size, synthetic fibers bonded together to a controlled density and porosity to form a semi-rigid body serving as the upstream section of the dual media.” Column 1, Lines 40-45), wherein “The use of the dual media comprising depth material 49 on the inlet side and air filter paper 51 on the outlet side increases the effectiveness of each material. The depth element 49 increases the life and capacity of the paper and improves its effectiveness by removing particles and by reducing the velocity of particles reaching the paper.” (Column 7, Line 65 thru Column 8, Line 5).   Therefore, it would have been obvious to one having ordinary skill in the art to modify the two sided disk particular filter of Nordstrom to be a pancake filter as taught by Hopkins to be a known structural configuration of an air filter to increase the filtering effectiveness at removing particles. 
does not expressly disclose “responsive to being received by the body, the first side of the pancake filter engages the second side of the body, and the protrusion extends past the first side of the pancake filter into an inside of the pancake filter to support the second, opposite, side of the pancake filter from the inside.”
Regarding this configuration, as discussed in the aforementioned rejection of the independent claims, Nordstrom discloses the protrusion (as best shown in Figure 1, the collaboration of C as engaged with A- reference character 2, bounds the central orifice 30 and holes the filter D in place with resilient member E - Figure 3. This interconnected nature of the elements of the pressure generator inlet apparatus supports the placement and orientation of the filter D to prevent collapse of the filter D).  As the filter is annularly located about the protrusion, the first side of the pancake filter (defined by the connection of C to D - at the lower region) engages the second side of the body (regions best seen in Figures 1 and 3, where C meets D), and the protrusion as best shown in Figure 1, the collaboration of C as engaged with A- reference character 2, bounds the central orifice 30 and holes the filter D in place with resilient member E - Figure 3. This interconnected nature of the elements of the pressure generator inlet apparatus supports the placement and orientation of the filter D to prevent collapse of the filter D) extends past the first side of the pancake filter (defined by the connection of C to D - at the lower region) into an inside of the pancake filter (defined by 14b) to support the second, opposite, side of the pancake filter (defined by the connection of D to E - at the upper region) from the inside (14b - best seen Figures 1 and 3). 

ALTERNATIVE INTERPRETATION TO ADDRESS FEATURE OF:
“a protrusion configured to…resist collapse of the filter.”
Claims 1, 5-7, 11, 12, and 15 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Nordstrom (3,339,533) in view of Hiesinger et al. (4,379,051). 
As to Claims 1, 7, and 12, Nordstrom discloses a pressure generator inlet apparatus (Figure 1 and Figure 5), the apparatus comprising: a body (the combination of A and C, “The casing A comprises a side wall 1 of substantially cylindrical shape, and a bottom wall 2 of the substantially truncated conical shape, the central part of which is provided with an air outlet member 3” Column 2, Lines 15-20; “a partition C mounted in the casing and spaced from the bottom wall thereof” Column 2, Lines 5-10, wherein “The casing A…is formed to provide a peripheral ledge 6 and a throat portion 7 to which partition C is affixed.” Column 2, Lines 40-45) configured to removably engage an inlet (via 23 - through 3, best seen Figures 1 and 3, “a central tube 23 providing a means of connecting the filter assembly to the carburetor or with the air intake thereof” Column 3, Lines 15-20) of a pressure generator (“carburetor or with the air intake thereof”) and receive a two sided disk particulate filter (D, “The filter element D consists of a disc 13 of pleated cloth or similar material impregnated with an appropriate dust collecting composition to enhance its filtering characteristics.” Column 2, Lines 65-70), the body (the combination of A and C) forming an orifice (30, “a central opening 30 defined by an annular lip 8 surrounding the air outlet member 3 in the bottom of the casing and defining with the bottom wall of the casing a first chamber 10 in which incoming air is rotated and centrifuged.” a plurality of elongated louvered apertures 5, each provided with vanes or flanges 5a, and defining air inlet passages, all of which are slanted in the same direction…The louvered openings 5 are arranged, preferably, in three groups spaced from each other and disposed in a substantially tangential direction relative to the central air outlet member 3”. Column 2, Lines 25-35; “The partition C is provided with a plurality of narrow radial louvered openings 12, the longitudinal edges of which are shaped with corresponding vanes or flanges 12a, all of said flanges being inclined in the same direction but opposite to that of flanges 5a of openings 5 provided in the bottom of the casing” Column 2, Lines 55-65) coupled to the body (A) near or at the orifice (30), the support (5 with 5a as well as 12 with 12a) configured to extend from the body (A) toward the filter (D) and support (best seen Figures 1 and 3, wherein 12 appears to engage the filter D) the filter the filter (D), the support (5 with 5a as well as 12 with 12a) configured to resist collapse of the filter (via the construction of 12 to hold the filter D) into the orifice (30) caused by gas flowing through the filter (D) to the pressure generator inlet (via 23 - through 3); wherein the body (the combination of A and C) is configured to couple with the inlet (via 23 - through 3) on a first side of the body (regions best seen in Figures 1 and 3, where A - reference character 1 meets C) and receive a first side of the filter (D) on a second side of the body (regions best seen in Figures 1 and 3, where C meets D) opposite the first side of the body (regions best seen in Figures 1 and 3, where A - reference character 1 meets C).  Regarding the support (5 with 5a as well as 12 
Yet, Nordstrom does not expressly disclose “the support is a protrusion configured to… resist collapse of the filter by engaging a second opposite side of the filter.”
Hiesinger teaches a similar pressure generator inlet apparatus (Figure 1) having a body (1, “The filter device according to the invention comprises an axially symmetric, substantially cylindrical filter chamber 1 which is divided into two axially symmetric compartments 2, 3 by means of a planar support fabric 4.” Column 3, Lines 55-60) configured to receive a two -sided disk particulate filter (4, “planar support fabric 4”), the body forming an orifice (22, “Internal side walls 9, 10 surround a central channel 22 in alignment with central openings 23, 24 in the bottom plate 17, 18.” Column 3, Lines 60-65) to conduct gas through the filter to an inlet, and a support (9 and 10, “Internal side walls 9, 10”) coupled to the body (1, via 2/3) to extend from the body (1) toward the filter (4) and support the filter (4, via 27 - “A reinforcing ring 27, which also serves as a washer, engages in annular grooves 29 in the adjacent faces of the internal side walls 9, 10.” Column 4, Lines 1-10), the support (9 and 10) configured to resist collapse of the filter (4) into the orifice (22) caused by the gas flowing through the filter (4) to the inlet, wherein the support is a protrusion (9/10) configured to extend from a second side of the body (2 or 3) through the first side of the filter (4) and resist collapse of the filter (4) by engaging a second opposite side of the filter (4).
The resultant effect of the support protrusion (9/10) is the retaining of the filter (4) within the body (2/3) as performed by the compression of the ring (27). More explicitly, “the internal side wall 9 of the first compartment 2 is pushed on the reinforcing ring 27 of the support fabric 4, said reinforcing ring then being positioned in the annular groove 29. The upper movable wall 11 can now be inserted between the annular flange 49 of the external side wall 7 and the annular ring 53 of the internal side wall 9.  … The parts superjacently arranged in the afore-described manner are then pressed together by clamping means, whereby the support fabric 4 is clamped between the two external and internal side walls 7, 8 and 8, 10, respectively, the movable wall 11 between the side walls 7, 9 of the first compartment 2 and the bottom plate 17, and the movable wall 12 between the side walls 8, 10 of the second compartment 3 and the bottom plate 18.” (Column 4, Lines 45-65). Consequently, this “clamping means” provides sufficient structure to prevent the collapse of the filter as both side of the filter are retained in an adjacent configuration to retain the central opening there through. 
In light of the relationship of the protrusion to “extend” and “prevent the collapse” it would have been obvious to one having ordinary skill in the art to modify the construction of the pressure generator inlet apparatus to include an extension of the support to extend from one side of the filter to the other as seen in Nordstrom with the extension of a central region (interior to E, Figure 1), and further to prevent the collapse of the filter by the compressing or “clamping” action as taught by Hiesinger - wherein both features retain the central orifice upon which gas can be exported to the pressure generator inlet upon filtration.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the support of Nordstrom to additional include the use of compression clamping to resist collapse of filter as maintained by the protrusion, 
As to Claims 5, 11, and 15, the modified Nordstrom, specifically Nordstrom discloses the protrusion (as best shown in Figure 1, the collaboration of C as engaged with A- reference character 2, bounds the central orifice 30 and holes the filter D in place with resilient member E - Figure 3. This interconnected nature of the elements of the pressure generator inlet apparatus supports the placement and orientation of the filter D to prevent collapse of the filter D) associate with the support (5 with 5a as well as 12 with 12a) comprises three arcuate members (defined by the series of “three groups spaced from each other and disposed in a substantially tangential direction relative to the central air outlet member 3”), an individual arcuate member having one end coupled to an edge of the inlet orifice (30) at or near the second side of the body (regions best seen in Figures 1 and 3, where C meets D) and an opposite end coupled to the other arcuate members (via external perimeter of C) in a protruding position relative to the second side of the body (regions best seen in Figures 1 and 3, where C meets D).  The resultant effect of the three groups spaced with the arcuate members is the ability of not only the component parts to be fitted but additionally to permit the progressive circular airflow through the filter. 
As to Claim 6, the modified Nordstrom, specifically Nordstrom discloses the inlet orifice (30) has a circular cross-section with a central axis (best seen Figures 1 and 3), and wherein the opposite ends of the arcuate members (defined by the series of “three groups spaced from each other and disposed in a substantially tangential direction relative to the central air outlet member 3”) are coupled in the protruding (as best shown in Figure 1, the collaboration of C as 

Claims 3, 4, 9, 10, and 14 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Nordstrom (3,339,533) in view of Hiesinger et al. (4,379,051), and further in view of Hopkins et al. (3,686,837). 
As to Claims 3, 9, and 14, modified Nordstrom, specifically Nordstrom discloses a pressure generator inlet apparatus having a two sided disk particulate filter (D, “The filter element D consists of a disc 13 of pleated cloth or similar material impregnated with an appropriate dust collecting composition to enhance its filtering characteristics.” Column 2, Lines 65-70); yet does not expressly disclose the construction of this filter to be “a pancake filter”. 
Hopkins teaches a similar pressure generator inlet apparatus constructed with a two sided disk which is stated to be a “pancake” for applications with air filtration of engines.  Specifically, Hopkins teaches “The dual media is of an annular pancake shape, preferably circular, and comprises a homogeneous depth media of randomly oriented, controlled size, synthetic fibers bonded together to a controlled density and porosity to form a semi-rigid body serving as the upstream section of the dual media.” Column 1, Lines 40-45), wherein “The use of the dual media comprising depth material 49 on the inlet side and air filter paper 51 on the outlet side increases the effectiveness of each material. The depth element 49 increases the life and capacity of the paper and improves its effectiveness by removing particles and by reducing the velocity of particles reaching the paper.” (Column 7, Line 65 thru Column 8, Line 5).   Therefore, it would have been obvious to one having ordinary skill in the art to modify the two sided disk particular filter of the modified Nordstrom to be a pancake filter as taught by Hopkins to be a known structural configuration of an air filter to increase the filtering effectiveness at removing particles. 
As to Claims 4 and 10, the modified Nordstrom, specifically Hopkins teaches a “pancake filter”; yet does not expressly disclose “responsive to being received by the body, the first side of the pancake filter engages the second side of the body, and the protrusion extends past the first side of the pancake filter into an inside of the pancake filter to support the second, opposite, side of the pancake filter from the inside.”
Regarding this configuration, as discussed in the aforementioned rejection of the independent claims, modified Nordstrom, specifically Hiesinger discloses a support (9 and 10, “Internal side walls 9, 10”) coupled to the body (1, via 2/3) to extend from the body (1) toward the filter (4) and support the filter (4, via 27 - “A reinforcing ring 27, which also serves as a washer, engages in annular grooves 29 in the adjacent faces of the internal side walls 9, 10.” Column 4, Lines 1-10), the support (9 and 10) configured to resist collapse of the filter (4) into the orifice (22) caused by the gas flowing through the filter (4) to the inlet, wherein the support is a protrusion (9/10) configured to extend from a second side of the body (2 or 3) through the first side of the filter (4) and resist collapse of the filter (4) by engaging a second opposite side of the filter (4).
internal side wall 9 of the first compartment 2 is pushed on the reinforcing ring 27 of the support fabric 4, said reinforcing ring then being positioned in the annular groove 29. The upper movable wall 11 can now be inserted between the annular flange 49 of the external side wall 7 and the annular ring 53 of the internal side wall 9.  … The parts superjacently arranged in the afore-described manner are then pressed together by clamping means, whereby the support fabric 4 is clamped between the two external and internal side walls 7, 8 and 8, 10, respectively, the movable wall 11 between the side walls 7, 9 of the first compartment 2 and the bottom plate 17, and the movable wall 12 between the side walls 8, 10 of the second compartment 3 and the bottom plate 18.” (Column 4, Lines 45-65). Consequently, this “clamping means” provides sufficient structure to prevent the collapse of the filter as both side of the filter are retained in an adjacent configuration to retain the central opening there through. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosenberg (3,782,083), Ackley et al. (4,548,626 and 4,543,112), Greer et al. (7,419,526) each disclose respiration support filters for application with a patient in order to filter the intake air to be delivered to the patient. Each filter discloses a body and a support; yet, does not expressly disclose the configuration of the filter in a “two sided disk particulate - pancake filter - nor the application of a central protrusion to NOTE: The instant claim listing does not require the application of the filter to support patient respiration; however, the disclosure hints at this application for patient support in Figure 1.  
Hopkins et al. (3,681,898) discloses an additional “pancake” shaped filter for air filtering applications. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785